Case 5:19-cv-00036-RWS Document 649 Filed 03/08/21 Page 1 of 4 PageID #: 33116




                      NOIN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION


  MAXELL, LTD.,

                 Plaintiff,

          v.                                             CASE NO. 5:19-CV-00036-RWS

  APPLE INC.,

                 Defendant.



     DEFENDANT APPLE INC.’S NOTICE OF PATENT OFFICE INSTITUTION ON
            ALL ASSERTED CLAIMS OF ALL ASSERTED PATENTS

        On March 4, 2021, Defendant Apple Inc. filed its reply brief in support its pending

 motion to stay, requesting that this action be stayed because, at the time, four of the six currently

 asserted patents were subject to post-grant review, and decisions for the remaining two patents

 were expected soon. See D.I. 644. Since the filing of its reply brief, Apple has received notice

 that the Patent Office granted ex parte reexamination of the asserted claims of U.S. Patent No.

 7,116,438 and U.S. Patent No. 6,430,498. Therefore, as the chart below shows, all asserted

 claims of all currently asserted patents are now involved in post-grant review proceedings:

        Asserted Patent              EPR or IPR Case Number                  Institution Date
    U.S. Patent No. 6,430,498          EPR No. 90/014,673                        3/8/2021
    U.S. Patent No. 7,116,438          EPR No. 90/014,678                        3/4/2021
                                       EPR No. 90/014,639                       2/12/2021
    U.S. Patent No. 6,748,317          EPR No. 90/014,662                       2/12/2021
                                       EPR No. 90/014,661                       2/26/2021
    U.S. Patent No. 6,580,999          EPR No. 90/014,640                       1/12/2021
    U.S. Patent No. 8,339,493          EPR No. 90/014,628                       1/28/2021
    U.S. Patent No. 6,329,794            IPR2020-00199                          6/19/2020
Case 5:19-cv-00036-RWS Document 649 Filed 03/08/21 Page 2 of 4 PageID #: 33117




 A copy of the institution decision for the ’438 patent is attached to this notice as Exhibit 1. A

 copy of the ’498 patent reexamination status is attached as Exhibit 2, and Apple will provide a

 full copy of the ’498 reexamination decision as soon as it is publicly available. The institution

 decisions for the remaining asserted patents were attached to Apple’s reply brief (D.I. 644) as

 Exhibits 1-6.

        Furthermore, the Patent Office also has instituted post-grant review proceedings on the

 previously asserted claims of the four non-elected Maxell patents, as follows:

      Non-Elected Patent             EPR or IPR Case Number                 Institution Date
   U.S. Patent No. 6,408,193           EPR No. 90/014,632                       2/1/2021
          (non-elected)
   U.S. Patent No. 10,084,991              IPR2020-00200                        7/15/2020
          (non-elected)
   U.S. Patent No. 6,928,306               IPR2020-00204                        6/19/2020
          (non-elected)
   U.S. Patent No. 10,212,586              IPR2020-00202                        7/15/2020
          (non-elected)


 Dated: March 8, 2021                             Respectfully Submitted

                                                  By: /s/ Mark D. Fowler
                                                      Harry L. Gillam, Jr.
                                                      Texas Bar No. 07921800
                                                      Melissa Richards Smith
                                                      Texas Bar No. 24001351
                                                      GILLAM & SMITH, LLP
                                                      303 South Washington Avenue
                                                      Marshall, TX 75670
                                                      Telephone: (903) 934-8450
                                                      Facsimile: (903) 934-9257
                                                      Email: melissa@gillamsmithlaw.com

                                                       Mark D. Fowler (Pro Hac Vice)
                                                       Brent K. Yamashita
                                                       Christian Chessman
                                                       DLA PIPER LLP (US)
                                                       2000 University Ave.
                                                       East Palo Alto, CA 94303-2214
                                                       Tel: 650.833.2000
Case 5:19-cv-00036-RWS Document 649 Filed 03/08/21 Page 3 of 4 PageID #: 33118




                                         Fax: 650.833.2001

                                         Sean C. Cunningham (Pro Hac Vice)
                                         Erin P. Gibson (Pro Hac Vice)
                                         Kevin Hamilton (Pro Hac Vice)
                                         David R. Knudson (Pro Hac Vice)
                                         DLA PIPER LLP (US)
                                         401 B Street, Suite 1700
                                         San Diego, CA 92101
                                         Tel: 619.699.2700
                                         Fax: 619.699.2701

                                         Michael Jay (Pro Hack Vice)
                                         DLA PIPER LLP (US)
                                         2000 Avenue of the Stars, Suite 400
                                         Los Angeles, CA 90067
                                         Tel: 310.595.3000
                                         Fax: 310.595.3300

                                         Aaron G. Fountain
                                         Zachary Loney
                                         DLA PIPER LLP (US)
                                         401 Congress Avenue, Suite 2500
                                         Austin, Texas 78701-3799
                                         Tel: 512.457.7000
                                         Fax: 512.457.7001

                                         Dawn M. Jenkins
                                         DLA PIPER LLP (US)
                                         1000 Louisiana, Suite 2800
                                         Houston, TX 77002-5005
                                         Tel: 713.425.8490
                                         Fax: 713.300.6012

                                         Paul Steadman
                                         Stephanie Lim (Pro Hac Vice)
                                         DLA PIPER LLP (US)
                                         444 West Lake Street, Ste. 900
                                         Chicago, IL 60606
                                         Tel: 312.368.4000
                                         Fax: 312.236.7516

                                      COUNSEL FOR DEFENDANT APPLE INC.
Case 5:19-cv-00036-RWS Document 649 Filed 03/08/21 Page 4 of 4 PageID #: 33119




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on this 8th day of March 2021, all counsel of record who

 are deemed to have consented to electronic service are being served with a copy of this document

 through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel of record

 will be served by a facsimile transmission and/or first-class mail.


                                                           /s/ Mark D. Fowler
                                                           Mark D. Fowler




 WEST\293411593.1
